OFFICE OF THE A’ITORNEY GENERAL OF TEXAS
                            AUSTIN




Honorable    P. W. Xinter
QountJ A~CtOrnOJ
Jim Eogg COuJd~
Sebbronrllle,    Texas




                                             ae




      the same t-0     trq to aonwnwe th.e peaasr end
      C.D. made an Appearance Bond to Bn8wer muuh oop-
      plaint u on the esp%ration of @aid one month~r
      tiae;  (4 P After mak5.ugthe Appewawe    BOA& C.D,
Eowxable        F. W. Xlnter,   page 0


        mqloyed an Attorney vho nov oontende that the
        lagietrate  war without authority under the law
        to po8tpane the hearing, but it va8 compul8ory
        upon him to lrmmdiatelp proceed rith euah hear-
        ing; while I, as County Attommy, uontend that it
        *a8 vlthin the power 0P the Magietrste to portpone
        the hearing, and It vae not aompuleory upon him
        to lnmedlately proceed therevith.”
                Iou 8-t     the following   quecltione   Sor om determlna-
tionr
             “1.   Where in the judpent  of the
        trate it tend8 to lerren hard8hip on thevi   L
        daat, nmy the t(sgi8trate oi hi8 em a&word po8t-
        pow  a hearlng on a Pews Rand char e, af'ter
        the Def’endant 18 brought heiore b&m#
             *2. lay the NagIetrate poetpone ouoh hear-
        lng upon the application of either the State or
        the Befendentt
             “3, 18 the %fendaUt entitled t0 tie  an
        Ap@emanoe Bosld peading pO8tpOWwnt of euah hear-
        WV*
            The proaeedlnge authorlred by Title 3, Chapter 3 of
the Code OS OrUalnal Roeeduce (Artlolee     79, et seq., O.O.P.)
are unwual in many rerpeatr end artraardlnary     in aharaoter,
Although it haa been said that eueh proceeding8 are “generally
regarded in the nature of urlainal proaeediuge,*      (I& paste
Oarner, 93 Tex. Cr. R. 179, 246 8.W. 3715 7 Tex. hr.      3P6), there
its no provlelon   for a trial by jury (I& perte Qarner,  8upre)g
nor 18 there appwal f’rom the order of a magiietrate requiring a
gye4$pde        See a parte Willcinron, 101 Tex. Cr. 8. .336, 278
  . .     .
             X&bear eorpun I8 the only remedy to obtain releaee
from cuetody of one in default o? mak%# the bond, owe it ha8
been tied.     The amount of the bond rerte largely vltbin the
nstrglrtrate~e dieeretlon,   and vi11 not be dieturbed by a oourt
heming the nit      of habeer corpue wikeee the iRqt8trate  abu8ed
1,
     Ronorablo    P. W. linter,      pqe 3


     hi8 dteeretlon.     Rx parts Blaokman, (‘Eex. Or. A.) Il.2 8.Y.
     (2d) 7’39. But euoh a oourt till    determine vhether the Judg-
     wept of the ma@etrato Irae authorlsed under the faOt8, and
     if thQ evidenoe ie deemed inrufrlolent,     the relator  ehould be
     dleoharged.     Ex parte Allen, 113 Tax. Or. It. 73, 1 8.Y. (24)
     58~ Ex parte Wilkineou, lupral Ex parts Ilcmtes, 13P Tex. Cr.
     Ri335, 115 S.Y. (2d) 9x2.
                   We have been unable, after diligent   eearoh, to flnd
     any   .aaee bearing upon the que8tSon J6U 8-t.        8efePeUoe to
     the    etatutee doer not di8alore my provleion     for bond pending
     the   hearbg,    the fom? pertinent  artiolee  ot the Oode of Oriai-
     nal    Prooedure read.bg a8 follovr~
            ‘Article   79.   shall     lerue wam%Ilt
                  9heneVer a magl8trate 18 inform& upon oath
            that an oifenee I8 about to be oaOitted     agaiart
            the pereon or property OS the iniorarnt,    or of
            another, or that any pereon ha8 threatened    to oom-
            mlt an offenee,   it f.8 hi8 duty Umdlately   to U-
            lw   a wrraat   Sor the ameet of the Moue6d, that
            3-mmay be -ought    before euoh ma&htFate or be-
            fore come other named in the uarrmt .’
            @Artisle   80.   ~Aoowed brought before        asgietrate
                  “Uhen the awueed h8e been boUghti before
            tie avsgletrate,  he &all hear proof ae to the
            aooueatlon,   and, if he be latlefied     that there
            ir ‘@et rea8on to apprehend that the OSeMe vae
            Intended to be ocmmltted, or that the threat war
            8eriouely mede, he eh6bll make au order that the
            wowed    enter into bond in 8U6h cum ao he may
            In hi8 dieo~etlon    req   e,, aonditioned    that
            ~I11 not 0aamPit au& %w  0     u, and that he VIB
            keep the peaoe tovard the pereon threatened or
            about to be in$ared, an4 tov+rd a.ll zthere ior
            one year from the date of 8Uah bond.
            “Artiole 85,     Failure     to g&v0 bond
                 “If the defendant fall to give bond he #hall
            be oommlttedto Jail for one year irm t&e date
            of the firet     order   requirina;   8uoh   bond.”
Ponor&le P. Y. ILater,p4go 4


     “Artlele   87.   Way dleoharge       defeadant

           *If the ragletrate   bollen*  ?wm tha eri-
     denoe that there lo no &oqd reaem to agmwhead
     that the o??cmee va8 inte#ded or vlll   be oommlt-
     tad, or that no ler lwethmat mm madeby the
     defendant, he &all     dieohwge th# raoumd, and
     may, In hi8 di8WOtIO&      tu tibe aim of th* pro-
     0eedl.q agalnet the party emkiq $he ooqplalat.”

           It 8eeme to uethat        th eh o w ltatutei ooatemplate
an Imediate   hearing llgoa the0-t.          No8 a readlxw a?
the oaeee olted above, It 18   Zear that one may net b8 poozm-
ly plaoed undar a peaoe bead   @P oonflned   in jaA1 ?or ?aIZure
to make the bond) until a?teP  tbm hu~Iag    protlded     Artlole
80,  at vhloh hearing th elvldoaoo mwf 8h o V  eith e rFL t a no r -
fen00 I8 about to be aomitted         aga%wt
                                          tlm preaer
o fmo th eo rrh ,a l 8
                     er io uely
                              ti3W8ateWd to odt       8
fea88.~ Will   thle h~ari~& I8 hold, VMt rertriotIoW      may be




           By both the   afmetitutioaal       u&d 8tatutozy   prevIeItme
It la dealaredt
           'All prleoner8 rhall be bailable    by 8u??i-
     alent euretlee,   wlere   io* eapltal  O??OSU*I, Wxen
     the pr00f I8 WIbantJ but t&I8 pmvI81~         ehall
     not be oonstrwd a8 to preront b&l nftor in-
     diotmentr0u5lupon      examination of the arlrbnoe,
     in lueh mwaer ae etay ‘bo preralbod     b law. r
     (boaatltation   of 9tdxa8, llre. 1, 800. I 1; 6.8.P.
     1925, Art. 5)

           The general rule8 a$ to b~I1 are t6 be found In tip-
ter 4, Pltle  5 of the Oode of gbImlna1 Proeedure.
    Honotiable P. W. Minter,    page 5



               Article
                   - ._
                         267
                         . _
                             defiae8
                                -se
                                       'ball'   a8 *the eeourity
                                                            _-
                                                                       given
                                                                      ._
    by the accuaea tnat ne YXIZ appear am (u18ver oerore the ro-
    per court the aocullation brought qainrt          bin.'    hrtiole~2 %9
    deflnee a “ball bond” 861 an undertaking entered into for the
    appearance of the principal      "bsf$re come court or magirtrate
    to anever a criminel accuratlon           Artiole    273 preeorlber
    the reauieitee    of a bail bond, &e of vhich ir that the obli-
    gore b&d    themeelvee that the~defendant vill appear before
    the proper court or magistrate to an8ver the aoousation agaln8t
    him. Article    274 is quoted in f'ullr
          "Article   274.   Rule8 applioable   to all   oaee8 of
                ball
                "The rule8 in thir chapter rerpeoting       reoog-
         nlcances and btril bond8 are applioable        to all
          8uoh undertaklnge vhen entered into in the tiour8e
          of a or-al         actioq, whether before or after aa
         indiotient,       fn every oaee where authority la
         given to,z+ny court, judge, magletrate or other
          o??ice~,.'.to   .requlre bail of a per8on au wed of
                        *"or of a vltneee lu a or llTl&GtS."
         ffiS%%;Ilg          our*)
               The anever t0 your ?iP#t QUestiOn 18 that there 18 no
    authority,  etatutory or othervise,   for the m@.etrate     to poet-
    pone a hear      on a peace bond oWge becauee ln hle juwnt
    it 'tenda to""I ee8en hexd8hlp on the defendant.*      It ir our
    opinion that the atatuterr oontemplate an %amedfate hearing
    beoau8e of the extraordinary   oharaoter of the prooeedlngs.
    Certainly both tIie State end aooused ehould be affozrded reaman-
    able opportunity to procure. vitnseeee    and othertire   prepare for
    orderly preaeatatloc   of the facte.   lersrthelenr,    the object of
    !&la nature of proaeedlng d8 to prevent 8eriou8ly threatened
    o??en8ee.
               For the 8ame rea8on8, your eeoond question ehould
    aleo be ansvered in the negative.    Zt Ie aontentplated that the
.   hearing shall proceed with dlepatcb to attsln the object8 of
    the rtatutee,   the prevention of a aontemplated or eeriourly
    threatened crise.    The provlslone of the Code of Criminal Pro-
    cedure (Article8   538, C.C.P., et rrep,) have no application in
    thie chareater of proceeding.
                                                                                  7530

         Ronorable   P. Y. linter,   pqe   6


         -    ._     Your third quertion . 18 _awvered
                                                  _      in_ the
                                                               _ negative.
                                                                  _    _
         In the ltatutee nerelnaDoYe    Olted end Uotod, It I8 olear
         that the vordr aorlmiual aoou8ation,”      Poriainti    aotion,” and
         “scoured of en o?fen8eW eigril      the lnteatlon     of the bglr-
         lature that there artiole8    app? J to pereoae charged vlth the
         actual conpaie8lon of 8ul)etentIve o??erer.        Althou& the term
         “all. pdeonere’    ie wed Xn the Clonetitutlon,     ve      ee with
         the etatement of the text In 2exae JurIupraden0s T 5 Tu.          Jur.
         8-1,    #St 28 evident that the proVI*Ion vau maat. not to re-
         quire all prleoaere    +a all cIroummtaaoe8 to be Wl,ed         but
         to refer to a olaer of prI8onsre.'      0ee lzx prte     Rued, 40
         Tex. $51, 19 Am. Rep. 32) Rx parte mea,         7 Ta. Or. App. 288.
                     frueting   that the above la tlr fa o tc a eaevei-8
                                                                 4 ly    your
         pueetiow,     ve Qpe
                                                      Ytourevery truly




                                                                .



i
h   IJ